Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


          The request filed on 9/10/2021 for a Request for Continuing Examination (RCE) under 37 CFR 1.114 is acceptable and an RCE has been established. Any previous finality is hereby withdrawn and a new action on the merits follows.  Any newly-submitted claims have been added.  An action on the RCE follows.


The following action is a NON-FINAL OFFICE ACTION in response to the applicant’s filing of an RCE.

	The status of the claims is as follow:
		Claim 10 has been cancelled; and
		Claims 1-9 and 11-19 are herein addressed in detail below.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schapitz (2012/0144751 A1) in view of Anders (7,650,719 B2).
As shown below (i.e., Figure 6), Schapitz (2012/0144751 A1) discloses an encapsulation assembly comprising a first glass (12), a second glass (14), a guiding rail (52), a sealing strip (19 and 26), and a decorative layer (17) presented in an exact manner as the applicant’s claimed invention including encapsulation of components (paragraph [0038]).
Schapitz (2012/0144751 A1) fails to disclose 1) the guiding rail to be formed of plastic 2) the guide rail and decorative layer being formed of specific plastic(s) per se (claim 12), 3) the encapsulation component made of specific plastic(s), TPE or PVC (claim 13), 4) the decorative layer having a thickness of 1.5mm to 3mm (claims 14 and 18-19), 5) the upper and lower walls having a thickness of 1.5mm to 3mm (claim 15), and 6) the encapsulation component covering the lower edge of the lower wall having a thickness of 1.5mm to 3mm.
Anders (7,650,719 B2) discloses a guide rail (8) formed of plastic (column 4, lines 1-10)
It would have been obvious before the effective filing date of the claimed invention to provide the guide rail of Schapitz (2012/0144751 A1) to be formed of plastic as taught by Anders (7,650,719 B2) since plastic(s) are well known in the automobile industry as being lighter, less expensive, and cheaper to manufacture.  Furthermore, the assembly of Schapitz (2012/0144751 A1) would operate equally as well when the guide rail is formed of any plastic material.
With respect to 2) through 6) above, the dimensions of the assembly parts and the specific materials in which the parts are formed would have been a matter of design 


    PNG
    media_image1.png
    347
    592
    media_image1.png
    Greyscale




Claims 1-9 are allowable.

Applicant’s arguments with respect to claim(s) 11-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
But in light of customer service, the Examiner will address a few main points that the applicant has raised.  The applicant appears to be relying on the fact that the assembly uses “injection molding process” to attach the decorative layer to the guide rail.  As shown in figure 6 above, the decorative layer is attached directly to the guide rail.  With respect to the process of how the decorative layer is attached, process steps carry little to no patentable weight in an apparatus claims and unless the applicant has invention a newly and novel process to attach elements together in the weather-strip industry, then the idea is considered well-known in the art and therefore isn’t novel.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell, can be reached at telephone number 571-272-7069. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JERRY E REDMAN/Primary Examiner, Art Unit 3634